0190333693DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,2,7,12,13,14,18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by NISHIMURA 20190333693.
CLAIMS 1,7
	NISHIMURA discloses an enclosure for a wireless power transfer pad comprising:
a cover shell configured to be positioned over a portion of the wireless power
transfer pad configured to face a wireless power receiver when wirelessly
transferring power, wherein at least a portion of the cover shell is made of a
heat resistant material.
[0030] The cover 7 protects the coil 10, the coil base 8, and the ferrite 9. The cover 7 is formed, for example, from a nonmagnetic insulating material (such as glass-fiber reinforced plastic (GFRP). Glass-fiber is an inherent heat resistant material. (See Applicant’s claim 7)
CLAIM 2
	NISHIMURA discloses the enclosure of claim 1, further comprising a back plate (base plate 6).
CLAIM 12
	NISHIMURA discloses the enclosure of claim 1, wherein the heat resistant material is at least partially transparent to electromagnetic waves (glass-fiber is a nonmagnetic insulating material see above).
CLAIMS 13,14
	NISHIMURA discloses the enclosure of claim 1, wherein the portion of the cover shell comprises a surface of the cover shell (cover 7, see figure).
CLAIM 18
	NISHIMURA discloses the enclosure of claim 1, wherein the cover shell further comprises a thermal insulation layer (the glass cover is a thermal insulating layer).
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3,4,5,6,8,9,10,11,15,16 is/are rejected under 35 U.S.C. 103 as being unpatentable over NISHIMURA 20190333693.
CLAIMS 3,4,5,6,8,9,10,11
	NISHIMURA discloses the enclosure of claim 1 except for the heat resistant material claimed in the above claims.
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to select a preferred heat resistant material for the cover shell, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
CLAIMS 15,16
	NISHIMURA discloses the enclosure of claim 1 except for the portion of the cover being embedded in the cover shell. It would have been obvious to one having ordinary skill in the art at the time the invention was made to embed a portion of the cover into the cover shell, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over NISHIMURA in view of BAARMAN et al. GB 2509015A.

CLAIM 17
	NISHIMURA discloses the enclosure of claim 1.
	NISHIMURA does not disclose wherein the cover shell further comprises a foreign object detection mechanism.
	BAARMAN et al. discloses a foreign object detection mechanism (abstract).
	It would have been obvious to one having ordinary skill in the art at the time of the invention to comprise a foreign object detection mechanism to detect the presence of an animal or foreign object in the space between the primary coil and the secondary coil.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT L DEBERADINIS whose telephone number is (571)272-2049. The examiner can normally be reached 9 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571 272 2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
June 11, 2022




/ROBERT L DEBERADINIS/Primary Examiner, Art Unit 2836